ATTACHMENT FOR CURRENT FILING OF N-SAR SUB-ITEM 77C On April 20, 2009, a Special Meeting of the Shareholders of the Core Equity Trust, U.S. Large Cap Trust, Income & Value Trust, Mid Cap Value Trust, Small Company Trust, ad Classic Value Trust, each a series of JHT was held at 601 Congress Street, Boston, Massachusetts at 10 a.m., Eastern Time for the purpose of considering and voting upon: Proposal 1: Approval of the Agreement and Plan of Reorganization providing for the combination of the Core Equity Trust into the Fundamental Value Trust. For Against Abstain Proposal 2: Approval of the Agreement and Plan of Reorganization providing for the combination of the U.S. Large Cap Trust into the American Growth-Income Trust. For Against Abstain Proposal 3: Approval of the Agreement and Plan of Reorganization providing for the combination of the Income & Value Trust into the American Asset Allocation Trust. For Against Abstain Proposal 4: Approval of the Agreement and Plan of Reorganization providing for the combination of the Mid Cap Value Trust into the Mid Value Trust. For Against Abstain Proposal 5: Approval of the Agreement and Plan of Reorganization providing for the combination of the Small Company Trust into the Small Company Value Trust. For Against Abstain Proposal 6: Approval of the Agreement and Plan of Reorganization providing for the combination of the Classic Value Trust into the Equity-Income Trust. For Against Abstain
